Citation Nr: 1509360	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-30 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for obstructive sleep apnea (OSA), to include as due to the service-connected posttraumatic stress disorder disability (PTSD). 

2.  Entitlement to service connection for Parkinson's disease.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial rating in excess of 50 percent for PTSD.

6.  Entitlement to total evaluation based on unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and M.S.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1981 to October 1981 and from November 2004 to November 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the March 2010, September 2010, September 2011, and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a November 2014 Travel Board hearing, the transcript of which is included in Virtual VA.

The issues of (1) service connection for bilateral hearing loss; (2) service connection for tinnitus; (3) service connection for OSA, to include as due to the service-connected PTSD disability (reopened); (4) an initial rating in excess of 50 percent for PTSD; and (5) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2011 rating decision denied service connection for OSA, to include as secondary to the service-connected PTSD disability. 

2.  The Veteran did not submit a timely notice of disagreement to the September 2011 rating decision and additional relevant evidence was not received within one year of the September 2011 rating decision notice.

3.  The evidence received since the September 2011 rating decision relates to an unestablished fact (i.e., possible nexus to service) necessary to substantiate the claim for service connection for OSA.

4.  The Veteran has currently diagnosed Parkinson's disease.

5.  The Veteran was exposed to various environmental hazards from burn pits while stationed in Balad, Iraq.

6.  The evidence is in equipoise as to whether the Veteran's currently diagnosed Parkinson's disease is etiologically related to his exposure to environmental hazards during service.



CONCLUSIONS OF LAW

1.  The September 2011 rating decision, which denied service connection for OSA, to include as due to the service-connected PTSD disability, is final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The criteria to reopen the claim for service connection for OSA, to include as due to the service-connected PTSD disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for Parkinson's disease have been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim regarding whether new and material evidence has been received to reopen service connection for OSA and the claim for service connection for Parkinson's disease have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening of service connection for OSA and grant of service connection for Parkinson's disease), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence Law

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id  at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Reopening of Service Connection for OSA

In a September 2011 rating decision, the RO denied the Veteran's claim for service connection for OSA as secondary to the service-connected PTSD disability.   The RO denied the claim because there was no established nexus between the diagnosed OSA and the Veteran's service-connected PTSD disability.  The Board notes that a denial of service connection on one theory of entitlement is a denial on all extant theories of entitlement even when not discussed.  See Brown v. Nicholson, 21 Vet. App. 290, 294-297 (2007) (en banc) (reopening is still required following finality of a rating decision where a RO failed to address an alternative theory of the claim). 

The Veteran was provided notice of the September 2011 rating decision and of his appellate rights.  He did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations). Therefore, the September 2011 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the September 2011 rating decision consisted of service treatment records, post-service treatment records, the Veteran's statements, and an August 2011 VA examination.

Potentially relevant evidence received subsequent to the September 2011 rating decision includes a January 2010 article from Military Times (received by VA in December 2012), which addressed a potential relationship between sleep apnea and service.  Specifically, the article discusses burn pits in Balad, Iraq (where the Veteran was stationed) and numerous cases of reported disorders, including sleep apnea, from veterans having served in Balad.   

The Board finds that the December 2012 article is new, as it was not of record prior to the issuance of the September 2011 rating decision.  The aforementioned evidence, moreover, is material within the meaning of applicable law and regulations because it is probative of the issue at hand, which includes whether the Veteran's OSA is related to service.  Specifically, the article suggests that the Veteran's OSA may be related to his in-service exposure to chemicals and toxins emitted from burn pits.  

Thus, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for OSA, to include as due to the service-connected PTSD disability.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of service connection for OSA, to include as due to service-connected PTSD is reopened.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Parkinson's disease is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Parkinson's Disease

The Veteran contends that he has Parkinson's disease as a result of his exposure to
environmental hazards during active duty service in Balad, Iraq.  Review of the evidence submitted, which consists of statements from the Veteran, his brother, his friend, and his primary care provider, shows that the Veteran reported exposure to burn pits, depleted uranium, and a radioactive tank that was buried near his work site.  A review of additional evidence also includes an article from the ArmyTimes, which discusses the presence of burn pits at Balad.  Accordingly, the Board finds that the Veteran's was exposure to environmental hazards from burn pits during service. 

Next, the Board finds that the Veteran has currently diagnosed Parkinson's disease.  See March 2009 letter from Dr. J.S. and February 2010 VA examination report.  

Upon review of the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's Parkinson's disease is etiologically related to service.  

The evidence includes a March 2009 letter from Dr. J.S., one of the Veteran's treating physicians.  In her letter, Dr. J.S. noted that the Veteran had been recently diagnosed with Parkinson's disease, but had a 3 to 4 year history of left hand tremor and weakness, cogwheel rigidity, and left thigh discomfort.  It was noted that the Veteran had reported that while serving in Iraq from December 2004 through October 2005, he was near a depleted uranium round, to which he was exposed.  There was also a radioactive tank buried near his work area.  He also had to breathe fumes daily from a nearby burning dump.  Dr. J.S. then stated that "Chemicals in the environment may cause Parkinson's Disease."  

The Board finds the opinion from Dr. J.S. regarding the etiology of the Veteran's Parkinson's disease to lack probative value as it is speculative and inconclusive.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a physician's statement framed in terms such as "may" or "could" is not probative).  

The Veteran was also afforded a VA examination in February 2010.  The examiner reviewed the claims file, interviewed the Veteran, and performed a physical examination.  During the evaluation, the Veteran again reported exposure to depleted uranium, a radioactive tank, and nearby burn pits.  The VA examiner diagnosed the Veteran with Parkinson's disease and stated that this diagnosis was "as least as likely as not (50/50 probability)" caused by or a result of exposure to toxins in Iraq, to include hazardous waste and chemical and radioactive materials.  In support of this opinion, the VA examiner referenced various medical literature.  The examiner further stated that, prior to the diagnosis of Parkinson's disease the Veteran was in good health.  He developed symptoms of Parkinson's at a young age and was 42 years old when he first noticed vague symptoms.  According to the VA examiner, this was unusual for Parkinson's disease as it usually effects an older population.  Furthermore, the examiner stated that there was some research that indicated that environmental toxins could be associated with Parkinson's disease.  In sum, although the VA examiner stated that the cause of Parkinson's disease is not known, the examiner noted that environmental factors were being researched as a cause and were being linked to the diagnosis of Parkinson's disease.  The positive nexus opinion was also based on the Veteran's age at the time of onset as well as his exposure to chemicals and depleted uranium in service.  

The Board finds the February 2010 VA medical opinion to be highly probative as to the etiology of the Veteran's diagnosed Parkinson's disease.  The VA examiner reviewed the evidence of record, considered the Veteran's credible statements regarding exposure to hazardous materials in service, reviewed medical literature, and provided a medical opinion supported by a well-reasoned rationale.  

The remaining evidence of record does not contradict the February 2010 VA medical opinion.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for Parkinson's disease is warranted.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for OSA, to include as due to the service-connected PTSD disability, is reopened.

Service connection for Parkinson's disease is granted.


REMAND

Hearing Loss and Tinnitus 

As noted above, the Veteran served on active duty from July 1981 to October 1981 and from November 2004 to November 2005.  The Veteran contends that his hearing loss and tinnitus disorders were incurred during active duty service.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

The correct standard for rebutting the presumption of soundness under Section 1111 requires that the government show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The lack of aggravation can be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).
The Veteran was afforded a September 2009 VA audiological examination where he was diagnosed with bilateral sensorineural hearing loss and tinnitus.   The examiner opined that the Veteran's hearing loss was less likely than not caused by or the result of military noise exposure during active duty.  According to the VA examiner, the Veteran's hearing loss was more likely than not caused by or a result of his history of occupational noise exposure in civilian life-with the DOD (tool and parts attendant, contractor), as a truck driver, and doing floor covering installations.  The rationale for this opinion was based, in part, on medical evidence showing that the Veteran sustained the majority or all of his hearing loss apart from military service.  The examiner noted that an October 2001 audiogram (dated prior to entry into his second period of active duty service) showed bilateral, moderate hearing loss.  

A review of the evidence demonstrates that pre-deployment and post-deployment hearing tests are not of record for the active duty period from November 2004 to November 2005.  The evidence of record, including the October 2001 audiogram and the September 2009 VA examination report, demonstrate that the Veteran's bilateral hearing loss disorder may have pre-existed service entrance for the active duty period beginning in November 2004.  Accordingly, the Board finds that a new VA medical opinion should be obtained in order to assist in determining whether the Veteran's bilateral hearing loss disorder clearly and unmistakably pre-existed his period of active duty from November 2004 to November 2005; and if so, whether there is clear and unmistakable evidence that the pre-existing hearing loss disorder was not aggravated during service from November 2004 to November 2005.

Although tinnitus does not appear to have pre-existed the period of active duty service beginning in November 2004, the September 2009 VA examiner stated that "the greater the hearing loss the greater the possibility of one experiencing tinnitus."  The Board acknowledges that there appears to be some relationship between hearing loss and tinnitus.  As such, the Board finds that the claim for service connection for tinnitus should also be remanded for a medical opinion in conjunction with the medical opinion for hearing loss.   

Sleep Apnea (Reopened)

The Veteran contends that his sleep apnea is related to service, or alternatively, secondary to his service-connected PTSD disability.  

The Veteran was afforded a VA examination in August 2011.  The VA examiner confirmed a diagnosis of OSA.  The examiner then opined that the Veteran's sleep apnea was less likely as not "caused by or a result of" the service-connected PTSD disability.  In support of this opinion, the examiner stated that studies have shown that treating sleep apnea actually improves symptoms of PTSD.  The examiner noted that the Veteran reported having less flashbacks when using a CPAP machine.  

The Board finds the August 2011 VA medical opinion to be inadequate for several reasons.  First, the opinion does not address whether the Veteran's OSA was incurred in or otherwise related to service, to include exposure to toxins and chemicals emitted from burn pits.  Second, the opinion that the Veteran's sleep apnea was less likely as not "caused by or a result of" the service-connected PTSD disability does not address aggravation.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (the Court has suggested that general phrases such as "related to" are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)).  Further, the VA examiner's rationale appears to address the issue of whether the already service-connected PTSD disability is aggravated by OSA.  However, the current issue at hand is whether the OSA disorder is caused or aggravated by the service-connected PTSD disability.  Accordingly, the Board finds that a new VA medical opinion is required on remand.  

PTSD Rating

The Board notes that the Veteran was initially granted service connection for PTSD and was assigned a 50 percent evaluation in an August 2010 rating decision.  The Veteran contends that his PTSD disability is more severe than the currently assigned 50 percent evaluation.  

The Veteran's last VA PTSD examination was conducted in August 2010, over four years ago.  Although the August 2010 VA examiner provided a Global Assessment of Functioning (GAF) score, an opinion regarding the social and occupational impairment resulting from the service-connected psychiatric disability was not provided.  

Further, during the November 2014 Board hearing, the Veteran and M.S. testified that the Veteran's social isolation and alcoholism (which has been attributed to his PTSD disability) appeared to have worsened.  The Veteran also testified that he suffered from "frequent panic attacks," which was not a symptom noted by the August 2010 VA examiner.  See Board Hearing Transcript at pgs. 7, 8, 9.     

For these reasons, the Board finds that a new VA examination should be obtained in order to assist in determining the current severity of his service-connected PTSD disability, to include the degree of social and occupational impairment.  

TDIU

As discussed above, the Board has granted the Veteran's claim for service connection for Parkinson's disease in this decision.  The agency of original jurisdiction (AOJ) will assign a disability rating for this disability in the first instance.  Clearly, the AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's grant of service connection for Parkinson's disease.  Further, the Board's remand regarding the claims for service connection for hearing loss, tinnitus, OSA, and a higher rating for PTSD could have an outcome regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issues being remanded, and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion from an audiologist.  An audiological examination is not needed unless deemed warranted by the examiner.  The VA examiner should thoroughly review the record, to include his service treatment records, as well as a complete copy of this remand, in conjunction with the examination.  The VA examiner is requested to specifically address the following:

(a)  Is it clear and unmistakable (evidence that is obvious and manifest/undebatable) that bilateral sensorineural hearing loss pre-existed the Veteran's period of active duty service from November 2004 to November 2005?  (Please point to medical evidence of record and identify medical principles relating to hearing loss that support the conclusion.)

(b)  If there is clear and unmistakable evidence that the bilateral hearing loss disorder pre-existed his second period of active duty, is there also clear and unmistakable evidence (evidence that is obvious and manifest/undebatable) that the hearing loss disorder was not aggravated beyond its natural progression during this period of active duty?  (As with the answer to (a), point to evidence and medical principles supporting the conclusion.) 

(c)  Is the Veteran's tinnitus at least as likely as not (50 percent or greater probability) related to active duty service.

(d)  Is the Veteran's tinnitus at least as likely as not (50 percent or greater probability) caused or aggravated by the Veteran's sensorineural hearing loss disorder.  

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative. 

2.  Contact an appropriate VA examiner for a medical opinion regarding the Veteran's currently diagnosed OSA.  A physical examination is not needed unless deemed warranted by the examiner.  The claims file, to include a copy of this Remand, must be made available for review of the Veteran's pertinent medical history.  The VA examiner is requested to specifically address the following:

(a)  Is the Veteran's OSA at least as likely as not (50 percent or greater probability) related to active duty service.

(b)  Is the Veteran's currently diagnosed OSA at least as likely as not (50 percent or greater probability) caused or aggravated by the service-connected PTSD disability.  

(c)  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.)

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative. 

3.  Afford the Veteran a VA PTSD examination with a qualified examiner to evaluate the current severity of PTSD.  The claims file as well as any relevant records associated with the virtual file must be made available to the examiner in conjunction with the examination.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a Supplemental Statement of the Case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


